Citation Nr: 1018121	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  99-06 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for gastro-esophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to June 1975 and again from October 1977 to 
February 1997.

This matter is before the Board of Veterans' Appeals (Board) 
following a June 2008 Decision from the United States Court 
of Appeals for Veterans Claims (CAVC) regarding a Board 
decision rendered in January 2005.  This matter was 
originally on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The Veteran, thereafter, relocated into the 
jurisdiction of the Hartford, Connecticut RO.  The Veteran 
had a hearing before the Board in August 2004 and the 
transcript is of record.  

The case was also brought before the Board in January 2009, 
at which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDING OF FACT

The Veteran currently has GERD, but there is no competent 
evidence that shows a causal link between his GERD and any 
remote incident of service.


CONCLUSION OF LAW

The Veteran's GERD was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, and 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letter sent 
to the Veteran in September 2002 and March 2009.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The March 2009 letter also 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal.  However, the Veteran still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the Veteran in 2002 and 2009 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and additional SSOCs were provided to the 
Veteran in November 2003 and November 2009.  Not only has he 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The Board notes this claim was previously remanded to obtain 
private treatment records from Dr. Feller, whom the Veteran 
identified as a privately treating physician for his GERD 
since 2002.  The RO sent the Veteran a letter in March 2009 
requesting the Veteran to fill out a release form allowing 
the VA to obtain copies of this record.  The Veteran failed 
to respond.  The 2009 letter also informed the Veteran that 
it was ultimately his responsibility to ensure the VA 
received all relevant treatment records.  Given the RO's 
actions, the Board concludes the VA has satisfied its duty to 
assist the Veteran with his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his GERD can be directly attributed to 
service.  Id.; see also Duenas v. Principi, 18 Vet. App. 512, 
517 (2004).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the Veteran's military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  In this case, 
the Veteran contends his GERD should be service connected as 
a matter of presumption because his GERD diagnosis was 
rendered soon after separation from the military.  Under the 
law, however, no such presumption exists for GERD.  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims he suffered with chest pain, indigestion, 
heart burn and similar symptomatology in 1995 while on active 
duty stationed in Germany.  In further support of his claim, 
his wife, who was with him in Germany, further submitted a 
statement indicating she remembered her husband complaining 
in Germany of an upset stomach.  Both the Veteran and his 
wife concede he treated his symptoms with home remedies and 
over-the-counter medications.  He claims he never went to 
seek formal treatment because the symptoms were not 
consistent and the home remedies seem to work.

After service, in October 1997, a mere eight months after 
separation from the service, he experienced an acute attack 
of chest pain and was hospitalized at the VA medical center.  
At that time GERD was suspected, but not officially 
diagnosed.  The Veteran was not diagnosed specifically with 
GERD until April 1998, over one year after separation from 
the military.  The Veteran believes although the diagnosis 
was not rendered until after separation from the military, 
his 1995 symptoms were of the same type and, therefore, he 
believes his GERD started while still on active duty.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current and past pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

Service treatment records are silent as to any complaints, 
treatment or diagnoses of GERD or any other gastrointestinal 
problem.  The Board notes the Veteran was periodically 
examined during his lengthy military career and mentioned 
other unrelated transient symptoms, but never complained of 
upset stomach, indigestion, chest pain, heart burn or other 
related symptoms.  The Veteran's service treatment records 
are simply devoid of any findings consistent with a chronic 
GI disability.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran's current GERD is 
related to his military service.  The Board concludes it is 
not. 

The Board finds noteworthy that the Veteran received non-
steroidal anti-inflammatory drugs (NSAIDS) both during and 
after military service for conditions unrelated to GERD.  
Although not specifically alleged, the RO obtained a VA 
medical opinion inquiring whether NSAIDS use could cause 
GERD.  The VA doctor, in a September 2003 statement, opined 
that "NSAID does not cause GERD." 

After service, as indicated above, the Veteran was 
hospitalized at the VA in October 1997 for chest pains.  The 
physician at that time suspected GERD, but no official 
diagnosis was rendered.  The Veteran was then hospitalized at 
the VA again in April 1998.  At that time, the Veteran 
presented with chest pain, which he complained has been "on 
and off since October 1997."  Diagnostic tests at that time 
confirmed GERD.  VA outpatient treatment records thereafter 
indicate ongoing treatment for GERD. 

The Board finds noteworthy that the Veteran did not contend 
his symptoms of GERD began in the military until his January 
1999 notice of disagreement.  Prior to that time, the Veteran 
referenced to physicians that his symptoms began with the 
acute attack in October 1997.  After January 1999, however, 
the Veteran has been steadfast in claiming he suffered from 
indigestion and stomach problems on and off since 1995.  

In support of his claim, in addition to the statement from 
his wife, the Veteran submitted a statement from his private 
physician Dr. Feller dated October 2008.  Within the October 
2008 statement, Dr. Feller merely indicates the Veteran being 
a patient of his since 2002 where he presented with chronic 
reflux disease "originally diagnosed in 1995 while he was on 
active duty."  Dr. Feller did not opine that the Veteran's 
GERD was likely related to his in-service symptomatology, but 
rather erroneously indicated that the Veteran's original 
diagnosis was in 1995 while the Veteran was on active duty.  
As indicated above, the medical evidence simply does not 
confirm an actual diagnosis of GERD until April 1998, over 
one year after separation from the military.  Accordingly, 
Dr. Feller's statement provides no probative value in 
supporting the Veteran's claim.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993) (holding a medical opinion based on 
incorrect factual premise is not probative).

In contrast, the Veteran was afforded a VA examination in 
September 2009 where the examiner diagnosed the Veteran with 
GERD opining that the condition "not likely related to 
service."  In rendering the opinion, the examiner noted the 
Veteran and his wife's contentions that his stomach aches and 
indigestion began in 1995, but found the objective evidence 
more persuasive.  That is, although the Veteran claims he had 
heartburn since 1995, the examiner found no documentation to 
support this and therefore declined linking his current GERD 
diagnosis to service.  

The Board finds the examiner's opinion persuasive as a 
rationale is provided and it is based on a thorough 
examination and a complete review of the claims folder, to 
include the Veteran and his wife's recollection of symptoms 
dating back to 1995.  

The Board has considered the Veteran's statements that he 
first suffered with upset stomach and indigestion in service 
and thereafter.  In accordance with the recent decision of 
the United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
concludes, in general, lay evidence presented by a veteran 
concerning his continuity of symptoms after service is 
credible regardless of the lack of contemporaneous medical 
evidence.  The Veteran's belief, however, that his in-service 
symptoms were indicative of GERD or that his symptoms 
otherwise caused GERD to develop later is not competent 
because, again, the Veteran has not demonstrated he possesses 
the medical knowledge or training to diagnose his in-service 
symptomatology or decipher medical etiology of current 
disabilities.  See Rucker, 10 Vet. App. at 74. 

The Board further finds the objective medical evidence cuts 
against the Veteran's claim that GERD began in the military.  
The Veteran claims he self-treated stomach pains in 1995 
while in Germany, because he did not want to go to sick call 
with minor aches and pains.  In contrast, however, his 
voluminous medical records show frequent treatment for 
transient symptoms.  The Veteran also complained of other 
minor and transient pains on separation, but did not indicate 
any stomach-related problems.  The Veteran's diagnosed GERD 
in 1998 is close to his separation date, but no medical 
professional has ever linked the Veteran's diagnosis with any 
incident of his military service, to include the Veteran's 
reported continuity of symptomatology.  Indeed, the September 
2009 VA examiner considered the Veteran's reported medical 
history and opined that the Veteran's GERD is not likely 
related to his military service. 

The Veteran's claim fails based upon the lack of medical 
nexus associating the circumstances of his service to a 
current disability.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  

In other words, even accepting the Veteran's recollections of 
in-service symptoms, no medical professional has ever linked 
his GERD to any remote incident of service.  Indeed, there is 
medical evidence to the contrary.  

In light of the medical evidence described above, the Board 
finds that service connection is not warranted.  Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  The most 
probative evidence of record is against such a finding in 
this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for GERD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


